Per Curiam:
After the motion to make it more definite and certain was made the original complaint was superseded by an amended complaint. However, the point does not appear to have been raised and, as the amended complaint is recited in the order appealed from, the motion is doubtless to be regarded as relating to it and not to the pleading which it superseded. So far as appealed from, the order requires the plaintiff to annex to the complaint a copy of the assignment under which it claims and to state the dates of the allowance of certain claims for excess customs duties so far as such dates “are.matters of record in the office of the United States Board of General Appraisers at the City of New York or in the Custom House at the City of New York or in any other public office within the said City.” The plaintiff cannot be required to search public records for information for his .adversary, and, while the respondent thinks that he might be in a position to demur to the complaint if the order is complied with, that does not justify an order to make more definite and certain a complaint which contains a plain and concise statement of the facts constituting the cause of action or to require the plaintiff to annex to such a complaint copies of a written document instead of properly pleading it, as was done in this case, according to its legal effect. The order, in so far as appealed from, is reversed, With ten dollars costs and disbursements, and the motion to that extent denied. Present—Tngra.ha.Tn, P. J., Clarke, Scott, Miller and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied to the extent stated in opinion. Order to be settled on notice.